Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel B. Jacobs petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the § 2255 motion on December 6, 2016. Accordingly, because the district court has recently decided Jacobs’ motion, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED